DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.         Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 08 October 2021 is acknowledged. Claims 16-20 were cancelled to expedite prosecution.


Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 12/04/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.


Priority
5.      Acknowledgment is made of applicant' s claim for priority under 35 U.S.C. 119 (e) for the benefit of a prior filed provisional application No. 62/786,769, filed on 12/31/2018.





Claim Rejections - 35 USC §101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-15 are directed to method or process, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
updating the model with the field data for the injector well; 
and
assessing a status of the injector well based on the field data and the model. 
A person in the ordinary skill of the art can easily update the model based on the provided data and assess the status of injector well using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) A method of monitoring a field is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application. Thus, the claims 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of obtaining field data for an injector well coupled to a reservoir; obtaining a model comprising representations of at least one of the well and the reservoir; These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering (See MPEP 2106.05(g)) and cannot provide the inventive concept. A method of monitoring a field is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). Thus, the claim 1 is not patent eligible.

Claim 2 further recites displaying the status of the injector well on a dashboard. It further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract 

Claim 3 further recites providing real-time injection surveillance for the field with the dashboard. This limitation further adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and did not integrate a judicial exception into a practical application. Thus, claims are directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the obtaining field data is repeated at least once every hour. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 5 further recites wherein assessing the status of the injector well is repeated at least once every hour. These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 further recites 
obtaining field data for a producer well coupled to the reservoir; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))




Claim 7 further recites wherein the field comprises a plurality of reservoirs. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 8 further recites wherein a plurality of injector wells and a plurality of producer wells are coupled to the reservoir. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 9 further recites
obtaining field data for each of the injector wells; obtaining field data for each of the producer wells; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering. (See MPEP 2106.05(g))



Claim 10 further recites estimating the fluid connectivity comprises at least one of:
running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the reservoir model;
mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity;
running field tracer programs to infer reservoir connectivity;
conducting interference testing; and
running multiphase reservoir simulations.
It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 11 further recites wherein the field data comprises at least one of:
downhole temperature measurements for the injector well; downhole pressure measurements for the injector well; injection rate data from surface equipment of the injector well; choke position from the 

Claim 12 further recites wherein the status comprises an injector health assessment. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h))

Claim 13 further recites generating flow diagnostics from the field data and the reservoir model. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 14 further recites generating proxy connectivity information from the field data and at least one of: a data-based connectivity model; field testing; and user input. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional 

Claim 15 further recites providing input to an injection management system.  These limitation is recited at a high level of generality (i.e., as a general means of inputting data), and amounts to insignificant extra solution activity. (See MPEP 2106.05(g))



Claim Rejections - 35 USC § 102
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.            Claim(s) 1, 6-9, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malki et al.(PUB NO: US 20090276100 A1).


Regarding claim 1
Malki teaches a method of monitoring a field,(see abstract- A system can include multiple monitoring wells and at least one injection well in communication with a central facility including a reservoir 
obtaining field data for an injector well coupled to a reservoir; (see para 12- system of providing real-time reservoir management of one or more reservoirs across one or more fields can include a communication network employing both wireless and wireline communication media, a plurality of injection wells each positioned to inject water into a portion of a reservoir and including a wellhead pressure sensor to measure wellhead pressure, an injection rate sensor to measure an injection rate of the water when being injected, and a transceiver adapted to communicate wellhead pressure sensor and injection rate sensor data over the communication network to a central processing facility.)
obtaining a model comprising representations of at least one of the well and the reservoir; (see para 35-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3))
updating the model with the field data for the injector well; (see para 13- perform the operations of calibrating an injection well model for each of a plurality of injection wells positioned in at least one reservoir responsive to real-time injection rate and wellhead pressure data associated therewith)
and
assessing a status of the injector well based on the field data and the model. (see para 14 the data can include time related injection well data calculated well injectivity index data for the at least one injection well model. see para 19-all of the production and injection wells can be smart wells, controlled by a central I-Field control computer/console, for example, which, based on a continuous (ongoing) reservoir simulation, can automatically provide intervention and control signals in response to expected future events as indicated by the continuously updated simulations. See para 44- As the injection continues, each injection well 29 responds uniquely based on its injectivity index)

Examiner note: Examiner consider the injectivity index determines the status of each injection well since it determines the amount of fluid taken by an injection well at a given reservoir pressure.

Regarding claim 6
Malki further teaches obtaining field data for a producer well coupled to the reservoir; (see para 35-a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23. The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27)
updating the model with the field data for the producer well; (see para 16-The method/operations can further include remotely providing a first signal containing data to cause, in real-time, one or more producer wells 25 to adjust a production flow rate (block 135) see para 35-injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3); see para 43-To calibrate the well model 55 with representative infectivity index and reservoir pressure values, multi-rate tests, as known to those skilled in the art, can be conducted) and
estimating a fluid connectivity between the injector well and the producer well. (see para 16-injecting a fluid (e.g., water) into a first reservoir during a pre-injection test period, measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period to thereby determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir, and determining an existence of a fault or fracture connecting the first and a second reservoirs responsive to the reservoir pressure response of the second reservoir.)



Regarding claim 7
Malki further teaches wherein the field comprises a plurality of reservoirs.(see para 35- as illustrated in FIG. 1, according to an embodiment of the present invention, a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23)

Regarding claim 8
Malki further teaches wherein a plurality of injector wells and a plurality of producer wells are coupled to the reservoir. (see para 35 and fig 1-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1))

Regarding claim 9
Malki further teaches obtaining field data for each of the injector wells; obtaining field data for each of the producer wells; (see para 25 and fig 1-The database 43 can contain various data including: geographic location and communication related data of each of a plurality of producer wells 25, observation wells 27, and injection wells 29 (FIG. 1); one or more process facility models 51, gathering network models 53, injection, production, and observation well models 55, and reservoir models 57 (FIGS. 2-3); time related production and observation well data including measured static downhole pressure data for each of a select number of production and observation wells 25, 27; time related injection well data including measured wellhead pressure and injection rate data, calculated well injectivity index data, and calculated static downhole pressure data, for each of the injection wells 29;

updating the model with the field data for each of the injector wells and the field data for each of the producer well; (see para 13- perform the operations of calibrating an injection well model for each of a plurality of injection wells positioned in at least one reservoir responsive to real-time injection rate and wellhead pressure data associated therewith. See para 35 -one or more process facility models 51, 

estimating a fluid connectivity between pairs of wells, each pair comprising one of the injector wells and one of the producer wells. (see para 16-injecting a fluid (e.g., water) into a first reservoir during a pre-injection test period, measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period to thereby determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir, and determining an existence of a fault or fracture connecting the first and a second reservoirs responsive to the reservoir pressure response of the second reservoir.)


Regarding claim 11
Malki further teaches wherein the field data comprises at least one of: downhole temperature measurements for the injector well; downhole pressure measurements for the injector well; injection rate data from surface equipment of the injector well; choke position from the surface equipment of the injector well; interpreted data; and interpolated data. (see para 14-the data can include time related injection well data including measured injection rate and wellhead pressure data for at least one injection well, an injection well model of the at least one injection well, calculated well injectivity index data for the at least one injection well model, calculated static downhole pressure data for the at least one injection well)

Regarding claim 15
Malki further teaches providing input to an injection management system. (see fig 1 and para 25-a system 30 to provide real-time reservoir management of at least one, but preferably a plurality of reservoirs 21 across one or more fields 23, can include a reservoir management computer 31 located, for example, at a central engineering facility 32. The system 30 can also include a user interface 37 which can include a graphical display 39 for displaying graphical images, and a user input device 41)



Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 


10.         Claims 2-5, 10 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Matringe et al (PAT NO: US 10458207 B1)

Regarding claim 2
Malki does not teach displaying the status of the injector well on a dashboard. 
In the related field of invention, Matringe teaches displaying the status of the injector well on a dashboard. (see col 8 line 40-46 and fig 2-Monitoring system 100 may also include one or more remote computers 120 that permit a user, team of users, or multiple parties to access information generated by main computer system 102. For example, each remote computer 120 may include a dashboard display module 122 that renders and displays dashboards, metrics, or other information relating to reservoir production.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include displaying the status of the injector well on a dashboard as taught by Matringe in the system of Malki  for modeling physical material flow relationships between injector wells and producer wells in a reservoir and to quantifying a level of uncertainty in a connection-based model and thus determines the efficiency of each inter-well connection using a fractional flow model that incorporates the determined material flow strength (See Matringe, Abstract)


Regarding claim 3
Malki does not teach providing real-time injection surveillance for the field with the dashboard.
In the related field of invention, Matringe further teaches providing real-time injection surveillance for the field with the dashboard.( see col 17 line 5-15 and fig 2-When focusing on a single well, the visualization changes to a display such as that shown in FIG. 10, where all the connected wells or aquifer to a well of interest are displayed with a connection arrow. On each connected well or aquifer, a pie chart may be presented alongside the arrow, where the size of the pie represents the strength (or total liquid rate) of the connection and the proportion represents the efficiency (or proportion of flowing fluids). These visualization systems, along with systems for determining strength, efficiency, and uncertainty in a model)

Regarding claim 4
Malki does not teach wherein the obtaining field data is repeated at least once every hour
However, Matringe further teaches wherein the obtaining field data is repeated at least once every hour.(see col 12 line 18-21- Unlike classical reservoir simulation models which may take months to be built and calibrated and hours to run, the models described herein can be created in days or hours, updated in hours or minutes and run in seconds)

Regarding claim 5
Malki does not teach wherein assessing the status of the injector well is repeated at least once every hour.
However, Matringe further teaches wherein assessing the status of the injector well is repeated at least once every hour. (see col 12 line 18-21-Unlike classical reservoir simulation models which may take months to be built and calibrated and hours to run, the models described herein can be created in days or hours, updated in hours or minutes and run in seconds)

Regarding claim 10
Malki does not teach wherein estimating the fluid connectivity comprises at least one of: running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the reservoir model; mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity; running field tracer programs to infer reservoir connectivity; conducting interference testing; and running multiphase reservoir simulations.
However, Matringe further wherein estimating the fluid connectivity comprises at least one of: running single-phase, steady-state flow diagnostics using the field data for each of the injector wells, the field data for each of the producer wells, and the reservoir model; mining the field data for each of the injector wells and the field data for each of the producer wells to infer reservoir connectivity; running field tracer programs to infer reservoir connectivity; conducting interference testing; and running multiphase reservoir simulations. (see Malki abstract Next, the computer system applies the calculated pressure distribution as an input to a tracer algorithm for an injector well and for a producer well to identify tracer flow values for materials flowing from the injector well to the producer well. The computer system further combines the identified tracer flow values to generate well allocation factors representing relationships in material flow. The computer system then determines the efficiency of each inter-well connection using a fractional flow model that incorporates the determined material flow strength measurement, and provides the inter-well connection efficiencies to a controller for controlling material flow through the injector and/or the producer well.)


Regarding claim 12
Malki does not teach wherein the status comprises an injector health assessment.
However, Matringe further teaches wherein the status comprises an injector health assessment.(see col 18 line 1-12- For instance, as shown in FIG. 4, a reservoir 401 may have many different wells including producer wells 402 and injector wells 403, as well as inactive wells 404 that no longer produce recoverable material. These wells may be distributed over a great distance, and may include many different inter-well connections. Each inter-well connection may be of a different size, shape, strength and efficiency. The efficiency indicates how well material flows through the connection, while the strength indicates the amount of fluid that flows through the connection. Strong connections have more material flow than weak connections, and more efficient connections have a greater flow rate than less efficient connections. See col 19 line 2-8-The well allocation factors may include or may be part of a material flow strength measurement 318 which provides a measure of how much material is flowing through a given inter-well connection 333. This measurement is useful when determining which injectors to use more heavily, as those injectors with stronger connections to producers will produce more material.)


Regarding claim 13
Malki does not teach generating flow diagnostics from the field data and the reservoir model.
However, Matringe further teaches generating flow diagnostics from the field data and the reservoir model. (see col 14 line 27-37-The connection strength 318 defines the total volume of liquid that is being carried between two wells. The connection efficiency 325 describes the proportion of each fluid carried by the connection. The system may use a reservoir engineering method, known as fractional flow modeling (FFM), to quantify the historical efficiency of a connection. FFM may be used to describe the evolution of the proportion of fluid being produced at one end of a system and during injection at the other end of the system. FFM may be used, for example, in core analysis to model the fluids being produced at one end of an oil-filled core when flooded with water at the other end. In embodiment herein, FFM is used to represent the fraction of the various fluids flowing in a producer that originated from a specific injector and traveled through a connection)

10.         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. (PUB no: US 20090276100 A1) hereinafter Malki in view of Sayarpour (PUB NO: US 20160061020 A1)

Regarding claim 2
Malki does not teach generating proxy connectivity information from the field data and at least one of:
a data-based connectivity model; field testing; and user input.
In the related field of invention, Sayarpour teaches generating proxy connectivity information from the field data (see para 197-At 2006, the generated response times, the generated interwell connectivity, the received production data, the received injection data, or any combination thereof may be used to generate a proxy of pore volume swept per injection well and production well pair for the first flood operation. And at least one of: a data-based connectivity model; field testing; and user input. (see para 78-The field data 222 can include dynamic log data 412, such as well log data and production log data. The field data 222 can also include dynamic well test data 414. For example, well test data can include a production logging test (PLT), an injection logging test (ILT), etc. see para 87- At 510, pressure transient analysis can be conducted on the well test data 414. For example, one or more pulse tests can be part of the pressure transient analysis. The tracer data analysis can be conducted at 510 by the Petro technical application 221 or another application (e.g., another Petro technical application).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing real-time reservoir management of one or more oil reservoirs across one or more oilfields as disclosed by Malki to include generating proxy connectivity information from the field data and at least one of: a data-based connectivity model; field as taught by Sayarpour in the system of Malki in order to treat the generated response time for the particular interwell connectivity of the well pair as the proxy of pore volume swept for analyzing a flood operation on a hydrocarbon reservoir.  (See Sayarpour, Abstract and para 198-200)


Relevant prior art 

11.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. US 20190112914 A1.
Discussing a method of the inter -well tracers of oilfield production monitoring programs. Tracers can be injected into injection wells and recovered from production wells in order to determine well connectivity and fluid flow allocations between wells. Production optimization is performed using the improved geological models, including predicting optimized controls and updating, using the predicted optimized controls, water injection rates and fluid production rates for individual injectors and producers.



                                                                                 Conclusion


12.           All claims 1-15 are rejected.
13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                                                                                                                                                                                       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147